DETAILED ACTION

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Han (US Patent 10,775,905 B2) do not teach Claim 2, “An electronic pen comprising: a first pen module including a first pen core and a pattern sensing unit, wherein the first pen core contains a material used for writing which is used for a medium, and wherein the pattern sensing unit is configured to obtain a handwritten image in order for the electronic pen to obtain first location information, wherein the handwritten image is an image made by a user with the first pen core, and wherein the first location information is defined as a location of the electronic pen with respect to the medium; a second pen module including a second pen core, wherein the second pen core is configured to generate at least one of a magnetic field and an electric field in order for an electronic device to obtain second location information, and wherein the second location information is defined as a location of the electronic pen with respect to the electronic device; a battery configured to supply power to the first pen module and the second pen module; a main body which has a cavity, wherein the first pen module, the second pen module and the battery are configured to be disposed on the main body; and a control unit; wherein the control unit is configured to: cut off power supply of the battery to the first pen module when the use of the second pen module is detected, and cut off power supply of the battery to the second pen module when the use of the first pen module is detected.”
Specifically, the prior art Han teaches dual module inside the input pen device having a core unit and allotted to operate a magnetic movement device, however Han do not teaches switch off the first and second modular unit when operating together in a combined mode of operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Cheng (US Patent 6,431,720 B1) is cited to teach a similar type electronic pen design cutoff for active components in figure 1-3 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 27, 2022
   20140331791